Citation Nr: 0725782	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 through 
December 1990, with subsequent reserve service.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran also has an outstanding issue of entitlement to 
an increased rating for the service-connected residuals of 
fracture base fifth metatarsal, right foot.  Because the 
veteran has a service representative for that matter, and 
because this appeal follows a November 2004 Court of Appeals 
for Veterans Claims (Court) remand, the two are being decided 
in separate decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In November 2005, prior to the December 2005 VA examination, 
the veteran's representative submitted a statement.  The 
statement came by facsimile and it is noted as comprising of 
three pages.  Only the cover page appears in the claims 
folder.  It states, "Attached is our November 23, 2005, 
correspondence. We just received word from our client that he 
did have an exam on November 8, 2005.  We would like to 
request a copy of the exam for our records...Please note that 
we are still waiting on the VCAA notice..."  Because the 
representative's "November 23, 2005, correspondence" is 
missing from the claims folder, and because the November 8, 
2005, examination report referred to is missing from the 
claims folder, and because no notice letter was received by 
the representative at that time, and there is no evidence 
that notice was sent after, this case must be remanded for 
additional development.

Under 38 C.F.R. § 3.159(b), the veteran is entitled to notice 
of the evidence necessary to establish his claim.  It is VA 
practice to also send that notice to the representative of 
record.  The claims folder contains a copy of a notice letter 
sent to the veteran in February 2005, however, the copy was 
mailed to the veteran's service representative.  This is in 
error, as the service representative represents the veteran 
for his increased rating claim only.  The notice letter 
should have been copied to the veteran's representative of 
record for this claim.  This is why he commented as to the 
lack of receipt of notice in his November 2005 communication.

Also, VA has a duty, under 38 C.F.R. § 3.159(c), to ensure 
that all relevant evidence is included in the claims folder.  
This includes statements by the veteran and VA and private 
medical evidence.  The November 2005 communication from the 
veteran's representative suggests that there is a statement 
from the veteran or his representative, as well as a November 
2005 examination report that should be in the claims folder.  
Neither, however, exist in the claims folder.  There are no 
2005 letters or medical records apparent after a complete 
review of the evidence available. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b) for his service connection 
claim.  Afford the veteran's attorney 
representative a copy of any and all such 
notice.

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c), by obtaining copies of all 
non-duplicative medical evidence, from 
both VA and non-VA healthcare providers.  
This includes a copy of any November 2005 
examination afforded the veteran.  The 
representative's November 2005 statement 
was unclear as to whether this examination 
was from a VA or private source.

3. Obtain a copy of any November 2005 
statement from the veteran or his 
representative and associate it with the 
claims folder.

4. If, and only if,  remand orders 1 and 
2, above, produce additional medical 
evidence relevant to the veteran's service 
connection claim, then obtain an addendum 
to the December 2005 VA examination 
report.  This includes further 
examination, if appropriate.

5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



